Name: Commission Regulation (EEC) No 3080/90 of 24 October 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10. 90 Official Journal of the European Communities No L 295/23 COMMISSION REGULATION (EEC) No 3080/90 of 24 October 1990 on the supply of various consignments of cereals as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 45 631 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (J) OJ No L 174, 7. 7. 1990, p. 6. 3) OJ No L 136, 26. 5 . 1987, p . 1 . 0) OJ No L 204, 25. 7. 1987, p. 1 . No L 295/24 Official Journal of the European Communities 26. 10 . 90 ANNEX I LOT A 1 . Operation Nos (') : see Annex II 2. Programme : 1990 3. Recipient (') : WFP (World Food Programme), Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient 0 : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 19 361 tonnes 9. Number of lots : one (eight parts : Al : 2 000 tonnes ; A2 : 750 tonnes ; A3 : 750 tonnes ; A4 : 4 608 tonnes ; A5 : 7 500 tonnes ; A6 : 503 tonnes ; A7 : 350 tonnes ; A8 : 2 900 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l.c) Marking on the bags, in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment  fob stowed f) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 12. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13. 11 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 14. 12. 1990  14. 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 10 . 1990, fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29. 9. 1990, p. 21 ) 26. 10. 90 Official Journal of the European Communities No L 295/25 LOT B 1 . Operation Nos ('): 795/90 and 796/90 2. Programme : 1990 3 . Recipient (') : WFP (World Food Programme), Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP 1 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of die goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ). 8 . Total quantity : 17 320 tonnes 9. Number of lots : one (in two parts : B1 : 7 256 tonnes ; B2 : 10 064 tonnes) 10 . Packaging : in bulk 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment  fob stowed 0 13. Port of shipment :  14. Port of landing specified by die recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 12. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13. 11 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 14. 12. 1990  14. 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 30. 10. 1990, fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29 . 9 . 1990, p. 21 ) No L 295/26 Official Journal of the European Communities 26. 10. 90 LOT C 1 . Operation No ('): 733/90 2. Programme : 1 989 3. Recipient (8) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-121 1 Geneve 19, telex 22555 LRCS CH, tel . 734 55 80, telefax 733-0395 4. Representative of the recipient (2) : DÃ ©lÃ ©gation de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Crois ­ sant Rouge, BP 245, Niamey 5. Place or country of destination : Niger 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); 8 . Total quantity : 800 tonnes 9 . Number of lots : one 10. Packaging and marking (4): see list in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1.a) Marking on the bags, in letters at least 5 cm high : 'ACTION N0 733/90 / COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / OPVN-NIAMEY / BLÃ  TENDRE' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Entrepot principal OPVN, Quar ­ tier Lazare, route Wallam, Niamey 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 12. 1990 18. Deadline for the supply : 31 . 1 . 1991 1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13. 11 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 12. 1990  5. 1 . 1991 (c) deadline for the supply : 31 . 1 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 30. 10. 1990 fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268 , 29. 9. 1990, p. 21 ) 26. 10 . 90 Official Journal of the European Communities No L 295/27 LOT D 1 . Operation No ('): 839/90 2. Programme : 1990 3. Recipient 0 : Peru 4. Representative of die recipient (*) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio SÃ ¡nchez n ° 220, Piso 14, Jesus Maria, Lima, PerÃ º ; tel. 24 24 64 5. Place or. country of destination : Peru 6. Product to be mobilized : common wheat 7. Characteristics and quality of die goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 8 150 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under II.B.1e) : 'ACCIÃ N N ° 839/90 / TRIGO TIERNO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ  / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 12. 1990 18 . Deadline for the supply : 31 . 1 . 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 11 . 1990 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 11 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 12. 1990  5. 1 . 1991 (c) deadline for the supply : 15. 2. 1991 22. Amount of die tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 25. Refund payable on request by die successful tenderer (*) : refund applicable on 30. 10 . 1990 fixed by Regulation (EEC) No 2807/90 (OJ No L 268, 29. 9 . 1990, p. 21 ) No L 295/28 Official Journal of the European Communities 26. 10 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The succesful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. The successful tenderer shall supply the following documents on delivery to the beneficiary or its repre ­ sentative :  certificate of origin,  phytosanitary certificate,  fumigation certificate (lot C). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R*. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32, '  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (*) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (') Commission delegate to be contacted by the successful tenderer : M. Benito Prior, Delegation CCE, Calle Orinoco, Las Mercedes, Ap. 7608076, Las Americas 1061 A, Caracas, Venezuela ; tel . (58-2) 915133, telex 27298 COMEU VC, telefax (58-2) 918876. 26 . 10. 90 No L 295/29Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Designaci6n del lote Parti Bezeichnung der Partie XapaKtr|pia|i6 £ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± TT|5 ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) Quantity totale du lot (en tonnes) Quantita totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) MÃ µÃ Ã ¹Ã º^ noo6ni 'te? (oe t6vou?) Partial quantities (in tonnes) Quantites partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary Beneficiaire Beneficiario Begunstigde Beneficiario Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatario Inscripci6n en el embalaje I Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±? Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 19 361 A1 : 2 000 ^pp Maroc Action N ° 565/90 / Maroc 0310600 / Ble / Don de la Communaute Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Casablanca A2 : 750 WFP Egypt Action No 793/90 / Egypt 0280300 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Alexandria A3 : 750 WFP Egypt Action No 794/90 / Egypt 0259400 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Alexandria A4 : 4 608 WFP Ethiopia Action No 822/90 / Ethiopia 04176 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Assab A5 : 7 500 WFP Somalia Action No 823/90 / Somalia 04167 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Mogadishu A6 : 503 WFP Yemen Action No 829/90 / Yemen 0245302 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Aden A7 : 350 WFP Yemen Action No 830/90 / Yemen 0258001 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Aden A8 : 2 900 WFP Yemen Action No 831 /90 / Yemen 0344200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Aden